Title: To John Adams from James Asheton Bayard, Jr., 19 February 1801
From: Bayard, James Asheton, Jr.
To: Adams, John



Sir
Washington 19. Feby. 1801.

I beg you to accept my thanks for the honor conferred on me by the nomination as Minister to the French Republic. Under most circumstances I should have been extremely gratified with such an opportunity of rendering myself serviceable to the Country. But the delicate Situation in which the late presidential election has placed me forbids me exposing myself to the Suspicion of having adopted from impure motives the line of conduct which I pursued
Representing the smallest State in the union without resources which could furnish the means of Self protection, I was compelled by the obligation of a sacred duty so to act as not to hazard the constitution upon which the political existence of the State depends. The service which I should have to render by accepting the appointment would be under the administration of Mr. Jefferson & having been in the number of those who withdrew themselves from the opposition to his election it is impossible for Me to accept an office the tenure of which would be at his pleasure
You will therefore pardon Me Sir for begging you to accept my resignation of the appointment.
I have the honor to be / with perfect consideration / your very obt. Sert.

James A. Bayard